This is an action of forcible entry and unlawful detainer by appellee against appellant, commenced before George W. Fagin, a Notary Public and Ex officio Justice of the Peace, on March 16, 1946. The trial before the justice of the peace resulted in a judgment for plaintiff from which the defendant prosecuted an appeal to the Circuit Court, where a trial de novo was had on the 17th day of June, 1946, also resulting in a judgment in favor of the plaintiff.
The judgment entry from which this appeal is prosecuted recites:
"Came the parties by attorneys and by consent of the parties, it is ordered and adjudged by the Court that the Plaintiff have and recover of the defendant, the property sued for, to-wit: (describing the property.)"
The consent of the appellant, evidenced by the recital in the face of the judgment, operated as a waiver of prior irregularities and constitutes a release of error. Gunter v. Hinson, 161 Ala. 536, 50 So. 86; Garrett v. Davis, 216 Ala. 74,112 So. 342.
Affirmed.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.